There is no question of law arising upon the record contained in the return. No exception was taken upon the trial. If there was an irregularity in assessing the damages against Billings, without an affidavit that he had made default in answering, that was a question of practice which is not reviewable in this court. Nor would the matters which the appellant seeks to have added to the return present any appealable question. There was an order made on a motion after judgment, but the motion was to set aside the judgment for irregularity. We have decided, a number of times, that where the object of a motion, after judgment, seeks to impeach the judgment for irregularity, the order upon such motion is not the subject of appeal. The motion to dismiss the appeal must be granted.
 *Page 9